DETAILED ACTION

 	The amendment filed June 3, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the elastic members” as recited in lines 13 and 14 of claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US-2018/0146078) in view of WIPO WO 2020/009795.
 	Shin shows an extendable grip assembly comprising a base (110), an elastic element (130), and a top (120) wherein one or more magnets (141a,141b,142a,142b) can be mounted on the base, the top, or both (see Figs. 14 and 15) to retain the assembly in a collapsed position until such time when a user applies a downward force on one side of the top (see Fig. 3b) thereby breaking the magnetic holding force and allowing the top to expand to a neutral position (Fig. 2A, 4, or 6).  Shin discloses only a single elastic element rather than at least three elastic elements as now called for in claim 1 of the instant application.
 	However, the WIPO WO 2020/009795 reference shows an embodiment of an extendable grip in Figures 4-6 comprising a base (302), a top (316), and three equally spaced elastic elements (306) connected therebetween for normally biasing the top towards a neutral position.  These elastic elements (112) are thin in cross-section with a greater width than height.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three evenly spaced elastic elements on the Shin extendable grip, similar to the arrangement shown in Figures 4-6 of the WIPO (‘’795) reference, in order to create a more stable extension of the top when actuated.
	Regarding claim 6, Shin discloses a rounded cross-section for its elastic elements (see paragraph [0092]).
 	In regard to claims 8 and 9, Shin shows an embodiment (see Figs. 4 and 5) having detents (161) and detent holes (162) that can be formed in either the base or top.
 	Regarding claims 10 and 13, it would have been an obvious choice of mechanical design to form the resulting assembly as thin as possible so that it would not snag or otherwise interfere with a user’s pocket when in a collapsed position.
	In regard to claim 11, Shin shows an embodiment in Figure 19 that includes a recessed seat (123) for accommodating a magnet.


5. 	Claims 1-13 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al. (US-10,244,854) in view of WIPO WO 2020/009795.
 	The patent to Haber et al. shows an extendable grip comprising a base (20) configured to couple with a mobile device, an elastic element (40) fastened at one end to the base and at an opposite end to a top (30), and a plurality of magnets (54,55) located in the top, the base, or both.  The Haber et al. grip  includes a single elastic element (40) rather than a plurality of elements called for in the above claims.  Also, the Haber et al. elastic element does not bias the top away from the base.
 	However, as pointed out above, the WIPO WO 2020/009795 reference shows an embodiment of an extendable grip in Figures 4-6 comprising a base (302), a top (316), and three equally spaced elastic elements (306) connected therebetween for normally biasing the top towards a neutral position.  These elastic elements (112) are thin in cross-section with a greater width than height.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide three evenly spaced elastic elements on the Haber et al. extendable grip, similar to the arrangement shown in Figures 4-6 of the WIPO (‘’795) reference, in order to create a more stable extension of the top when actuated.
 	Regarding claims 5, 13, 17, and 20, it would have been an obvious choice of mechanical design to form the resulting assembly as thin as possible (e.g. less than 3 mm) when in a collapsed condition so that it would not snag or otherwise interfere with a user’s pocket.  To accommodate a user having  average sized fingers, it would have been obvious to have the top extend between 10-13 mm when deployed.
 	In regard to claims 7 and 19, a kick area is formed above the truncated, ring-shaped portion of the Haber et al. base between the central wall (22) and outer edge (21).
	Regarding claims 8 and 9, the Haber et al. base and top can include cooperating detents (47) and holes (48) as shown in the Figure 13 embodiment.
	In regard to claim 18, the Haber et al. top can be used as a stand (see Figs. 17A-D).
 	Regarding claim 22, the three dimensional shape defined by the extended elastic elements, as best shown in Figure 4 of the WIPO (‘795) reference, form a “virtual” solid which a user could pinch between adjacent fingers.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1-13 and 19-22 have been considered but are moot because the new ground of rejection relies on the teaching of the Figure 4 embodiment of WIPO WO 2020/009795 which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
6. 	Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7. 	Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/7/2022